DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 6/27/2022.
Claims 1-4, 11-14 and 19 have been amended.
Claims 1-19 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Regarding the double patenting rejections, the pending claims are still rejectable over claims 14-18 of U.S. Patent No. 10,078,803 and over claims 1-20 of U.S. Patent No. 10,803,408 because the three inventions deal with identifying content rendered by a mobile application, the content being rendered during a session, generating feature vectors from the content and determining that the feature vectors do not match a classification model.  Therefore, the double patenting rejections have been maintained.
Applicant's arguments filed on 6/27/2022 have been fully considered but they are not persuasive.
Applicant alleges that Sitruk fails to discloses “wherein determining whether the current activity of the electronic device matches the user profile comprises: processing, using a classification model, features corresponding to interactive user activity on the electronic device to determine whether the features corresponding to the interactive user activity on the electronic device match one or more features of at least one previous period of interactive user activity indicated by the user profile, wherein the interactive user activity includes at least application activity occurring on the electronic device during one or more user interactions with the electronic device”.
In response to the allegation, Examiner respectfully disagrees.  Sitruk does teach wherein determining whether the current activity of the electronic device matches the user profile (Sitruk: paragraphs 0015 and 0028, “through the use of the sensors the present system is able to determine if a different individual is using the currently active profile. When a discrepancy is determined between the detected person and the active profile the system can try to find the correct profile for the detected individual”… “The audience detection component 150 also receives data related to the application 140 that is currently active on the system 100 and the currently active user profile”) comprises: processing, using a classification model, features corresponding to interactive user activity on the electronic device to determine whether the features corresponding to the interactive user activity on the electronic device match one or more features Sitruk: paragraphs 0004 and 0028, “The audience detection component 150 may also receive data from the application 140 indicating what the application 140 is currently displaying to the user”), wherein the interactive user activity includes at least application activity occurring on the electronic device during one or more user interactions with the electronic device (Sitruk: paragraph 0028, “sensor measures the user's size, that's corresponding to the user activity, because it's triggered by the user activity: This adjustment to the overall system 100 can include applying parental controls if the user profile 125 information does not match or correspond to the information received from the sensor 130, e.g. the detected user is smaller than the user associated with the user profile 125 indicating that a child is interacting with an adults account” //Examiner notes: user interaction – open an app, play a content , watching the content (is itself an activity); The content that the user playing or watching is mapped to corresponding to user activity).
Examiner now uses Chari reference to teach match one or more features of at least one previous period of interactive user activity indicated by the user profile (Chari: paragraphs 0008, 0040, 0044-0045 and 0055-0056, “a first number of actions performed by a user over a first time period that match a first pattern of user activity”).
Therefore, the combination of Sitruk and Chari teaches the disputed limitation.
Applicant’s arguments with respect to claims 1-19 have been considered but are moot.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 of U.S. Patent No. 10,078,803.  Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a common subject matter, such as, “identifying content rendered …the content being rendered during a session, and generating feature vectors from the content. The operations may also include applying a classification model to the feature vectors, determining whether the feature vectors match a first user profile based on application of the classification model, the first user profile differing from a second user profile, the mobile device being currently associated with the second user profile, and initiating a profile switch responsive to determining that the feature vectors match the first user profile”.  See Claim Comparison Table below.
The dependent claims of the instant application recite language similar to the dependent claims of the Patent application and are covered by the Patent application.

Instant Application 17/064,213
Patent Application 10,078,803
Claim 11:

A system comprising: at least one processor; and at least one memory storing instructions that, when executed, cause the at least one processor to: 


identify a user profile that corresponds to a user and that is active for an electronic device; 


process, using a classification model, features corresponding to interactive user activity on the electronic device to determine whether the features corresponding to the interactive user activity on the electronic device match one or more features of at least one previous period of interactive user activity indicated by the user profile;
wherein the interactive user activity includes at least application activity occurring on the electronic device during one or more user interactions with the electronic device


determine whether current activity of the electronic device, while the user profile is active for the electronic device, matches the user profile, wherein the instructions to determine whether the current activity of the electronic device matches the user associated with the user profile comprise instructions to: 

in response to determining the features corresponding to the interactive user
activity on the electronic device do not match the one or more features of the at least one previous period of interactive user activity indicated by the user profile; determine whether the current activity of the electronic device, while the user profile is active for the electronic device, matches an additional user profile, of a plurality of additional user profiles, the additional user profile corresponding to an additional user; and 

in response to determining the current activity of the user device matches the additional user profile: initiate a profile switch, to the additional user profile, at the electronic device.
Claim 14:

A mobile device comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, cause the mobile device to: 

identify content rendered by a mobile application, the content being rendered by one or more screen capture events occurring during a session, 

generate feature vectors from the content, apply a classification model to the feature vectors, 
determine whether the feature vectors match a first user profile based on application of the classification model, the first user profile differing from a second user profile, the mobile device being currently associated with the second user profile, 






Claim 17: The mobile device of claim 15, wherein the previous session is associated with the first user profile when the classification model determines the first user profile has a higher confidence score than the second user profile with regard to the feature vectors.


initiate a profile switch responsive to determining that the feature vectors match the first user profile; and provide, responsive to determining that the feature vectors match no user profiles, a challenge using content captured from a prior screen capture event, the challenge being configured to authenticate a user of the mobile device; wherein the memory further stores instructions that, when executed by the at least one processor, cause the mobile device to train the classification model by: 


determining that the mobile device is located in a trusted environment associated with the second user profile; recognizing additional content rendered by the mobile application, or an additional mobile application, running on the mobile device, the additional content being associated with an additional session; generating additional feature vectors for the additional content; repeating the recognizing and generating for at least a minimum quantity of sessions; and training the classification model using the feature vectors as positive examples, the positive examples being associated with the second user profile.




Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,803,408.  Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a common subject matter, such as, “identifying content rendered …the content being rendered during a session, and generating feature vectors from the content. The operations may also include applying a classification model to the feature vectors, determining whether the feature vectors match a first user profile based on application of the classification model, the first user profile differing from a second user profile, the mobile device being currently associated with the second user profile, and initiating a profile switch responsive to determining that the feature vectors match the first user profile”.  See Claim Comparison Table below.
The dependent claims of the instant application recite language similar to the dependent claims of the Patent application and are covered by the Patent application.

Instant Application 17/064,213
Patent Application 10,803,408
Claim 11:

A system comprising: at least one processor; and at least one memory storing instructions that, when executed, cause the at least one processor to: 


identify a user profile that corresponds to a user and that is active for an electronic device; 





process, using a classification model, features corresponding to interactive user activity on the electronic device to determine whether the features corresponding to the interactive user activity on the electronic device match one or more features of at least one previous period of interactive user activity indicated by the user profile;
wherein the interactive user activity includes at least application activity occurring on the electronic device during one or more user interactions with the electronic device


determine whether current activity of the electronic device, while the user profile is active for the electronic device, matches the user profile, wherein the instructions to determine whether the current activity of the electronic device matches the user associated with the user profile comprise instructions to: 

in response to determining the features corresponding to the interactive user
activity on the electronic device do not match the one or more features of the at least one previous period of interactive user activity indicated by the user profile; determine whether the current activity of the electronic device, while the user profile is active for the electronic device, matches an additional user profile, of a plurality of additional user profiles, the additional user profile corresponding to an additional user; and 

in response to determining the current activity of the user device matches the additional user profile: initiate a profile switch, to the additional user profile, at the electronic device.
Claim 1:

An electronic device comprising: at least one processor; memory storing instructions that, when executed by the at least one processor, cause the electronic device to: 

when a first user profile is active for the electronic device: identify, based on one or more screen capture events performed at the electronic device, content rendered by the electronic device; generate feature vectors from the content rendered by the electronic device; 

process the feature vectors using a classification model stored locally at the electronic device, the classification model trained to predict whether activity at the electronic device corresponds to the first user profile or to one or more additional user profiles, including a second user profile that differs from the first user profile; 
generate, based on processing the feature vectors using the classification model, a first confidence score for the first user profile and a second confidence score for the second user profile; 




determine, based on the first confidence score and the second confidence score, that the first user profile is no longer active, and the second user profile is now active for the electronic device; and 





initiate a profile switch, to the second user profile, at the electronic device responsive to determining that that the first user profile is no longer active, and the second user profile is now active for the electronic device.
Claim 1: 

A method implemented by one or more processors, the method comprising: 



identifying a user profile that corresponds to a user and that is active for an electronic device; determining whether current activity of the electronic device, while the user profile is active for the electronic device, matches the user profile, wherein determining whether the current activity of the electronic device matches the user profile comprises: processing, using a classification model, features corresponding to interactive user activity on the electronic device to determine whether the features corresponding to the interactive user activity on the electronic device match one or more features of at least one previous period of interactive user activity indicated by the user profile, wherein the interactive user activity includes at least application activity occurring on the electronic device during one or more user interactions with the electronic device; in response to determining the features corresponding to the interactive user activity on the electronic device do not match the one or more features of the at least one previous period of interactive user activity indicated by the user profile; determining whether the current activity of the electronic device, while the user profile is active for the electronic device, matches an additional user profile, of a plurality of additional user profiles, the additional user profile corresponding to an additional user; and in response to determining the current activity of the electronic device matches the additional user profile: initiating a profile switch, to the additional user profile, at the electronic device.
Claim 11:

A method performed by one or more processors when a first user profile is active for an electronic device, the method comprising: 

identifying, based on one or more screen capture events performed at the electronic device, content rendered by the electronic device; 
generating feature vectors from the content rendered by the electronic device; processing the feature vectors using a classification model trained to predict whether activity at the electronic device corresponds to the first user profile or to one or more additional user profiles, including a second user profile that differs from the first user profile; 




generating, based on processing the feature vectors using the classification model, a first confidence score for the first user profile and a second confidence score for the second user profile; determining, based on the first confidence score and the second confidence score, that the first user profile is no longer active, and the second user profile is now active for the electronic device; and 

initiating a profile switch, to the second user profile, at the electronic device responsive to determining that that the first user profile is no longer active, and the second user profile is now active for the electronic device.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sitruk et al. (US 20140372430) in view of Chari et al (US 20150067845) (hereinafter Chari).
Regarding claim 1, Sitruk discloses a method implemented by one or more processors, the method comprising: identifying a user profile that corresponds to a user and that is active for an electronic device (Sitruk: see figures 1 (item 125) and 3, item 320; and paragraphs 0015 and 0026-0028, “the present system is able to determine if a different individual is using the currently active profile”… “At step 320 the audience detection component 150 determines the currently active user profile 125 for the system 100 and determines if the user profile 125 corresponds with the information received from the sensor 130”); determining whether current activity of the electronic device, while the user profile is active for the electronic device, matches the user profile (Sitruk: paragraphs 0026, 0028 and 0037, “At step 320 the audience detection component 150 determines the currently active user profile 125 for the system 100 and determines if the user profile 125 corresponds with the information received from the sensor 130. The audience detection component 150 in one embodiment also considers the currently active content in the application 140 in determining whether the user profile 125 is the correct user profile 125”), wherein determining whether the current activity of the electronic device matches the user profile (Sitruk: paragraphs 0015 and 0028, “through the use of the sensors the present system is able to determine if a different individual is using the currently active profile. When a discrepancy is determined between the detected person and the active profile the system can try to find the correct profile for the detected individual”… “The audience detection component 150 also receives data related to the application 140 that is currently active on the system 100 and the currently active user profile”) comprises: processing, using a classification model, features corresponding to interactive user activity on the electronic device to determine whether the features corresponding to the interactive user activity on the electronic device match one or more features  (Sitruk: paragraphs 0004 and 0028, “The audience detection component 150 may also receive data from the application 140 indicating what the application 140 is currently displaying to the user”), wherein the interactive user activity includes at least application activity occurring on the electronic device during one or more user interactions with the electronic device (Sitruk: paragraph 0028, “sensor measures the user's size, that's corresponding to the user activity, because it's triggered by the user activity: This adjustment to the overall system 100 can include applying parental controls if the user profile 125 information does not match or correspond to the information received from the sensor 130, e.g. the detected user is smaller than the user associated with the user profile 125 indicating that a child is interacting with an adults account” //Examiner notes: user interaction – open an app, play a content , watching the content ( is itself an activity); The content that the user playing or watching is mapped to corresponding to user activity); in response to determining the features corresponding to the interactive user activity on the electronic device do not match the one or more features of the at least one previous period of interactive user activity indicated by the user profile (Sitruk: paragraph 0028, “This information is then used by the audience detection component 150 to determine if an adjustment to the overall system 100 is needed. This adjustment to the overall system 100 can include applying parental controls if the user profile 125 information does not match or correspond to the information received from the sensor 130, e.g. the detected user is smaller than the user associated with the user profile 125 indicating that a child is interacting with an adults account.”): determining whether the current activity of the electronic device, while the user profile is active for the electronic device, matches an additional user profile, of a plurality of additional user profiles, the additional user profile corresponding to an additional user (Sitruk: paragraphs 0028 and 0038-0039, “the audience detection component 150 determines a reason that the user profile 125 was not appropriate. …For example, the audience detection component 150 detected a small person and the profile was for an adult, or that there are multiple adults present. If the audience detection component 150 determined that the detected individual was not the correct individual”); and in response to determining the current activity of the user device matches the additional user profile: initiating a profile switch, to the additional user profile, at the electronic device (Sitruk: paragraphs 0039-0041, “the audience detection component 150 determines if there is another user profile 125 in the system 100 that corresponds to the detected individual. This can be done by searching the stored user profiles 125 in the storage device 120 to find a user profile 125 that matches the characteristics of the detected individual. If a user profile 125 that matches the detected characteristics of the individual the audience detection component 150 can switch the user profile 125 from the current profile to the identified user profile”).
Sitruk does not explicitly disclose the following limitation which is disclosed by Chari, match one or more features of at least one previous period of interactive user activity indicated by the user profile (Chari: paragraphs 0008, 0040, 0044-0045 and 0055-0056, “a first number of actions performed by a user over a first time period that match a first pattern of user activity”).  Sitruk and Chari are analogous art because they are from the same field of endeavor, detecting abnormal behavior of users.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sitruk and Chari before him or her, to modify the system of Sitruk to include the matching step of Sadhvani to match one or more features of at least one previous period of interactive user activity.  The suggestion/motivation for doing so would have been for detecting abnormal behavior of users (Chari: paragraph 0025).
Regarding claim 11, claim 11 discloses a system claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 11 and rejected for the same reasons.
Regarding claim 19, claim 19 discloses a medium claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 19 and rejected for the same reasons.
Regarding claims 2 and 12, Sitruk as modifed further discloses wherein determining whether the current activity of the electronic device matches the additional user profile comprises: processing, using the classification model, the features corresponding to the interactive user activity on the electronic device to determine whether the features corresponding to the interactive user activity on the electronic device match one or more features of at least one additional previous period of interactive user activity indicated by the additional user profile (Chari: paragraphs 0008, 0040, 0044-0045 and 0055-0056, “a first number of actions performed by a user over a first time period that match a first pattern of user activity”).
Regarding claims 3 and 13, Sitruk as modified further discloses comprising: in response to determining the features corresponding to the user activity do not match the additional user profile: determining whether the current activity of the electronic device, while the user profile is active for the electronic device, matches a further additional user profile, of the plurality of additional user profiles, the further additional user profile corresponding to a further additional user (Sitruk: paragraph 0038, “At step 330 the audience detection component 150 determines a reason that the user profile 125 was not appropriate”); and in response to determining the current activity of the user device matches the further additional user profile: initiating the profile switch, to the further additional user profile, at the electronic device (Sitruk: paragraphs 0039-0041, “the audience detection component 150 determines if there is another user profile 125 in the system 100 that corresponds to the detected individual. This can be done by searching the stored user profiles 125 in the storage device 120 to find a user profile 125 that matches the characteristics of the detected individual. If a user profile 125 that matches the detected characteristics of the individual the audience detection component 150 can switch the user profile 125 from the current profile to the identified user profile”).
Regarding claims 4 and 14, Sitruk as modified further discloses wherein determining whether the current activity of the electronic device matches the further additional user profile comprises: processing, using the classification model, the features corresponding to the interactive user activity on the electronic device to determine whether the features corresponding to the interactive user activity on the electronic device match one or more features of at least one further additional previous period of interactive user activity indicated by the further additional user profile (Chari: paragraphs 0008, 0040, 0044-0045 and 0055-0056, “a first number of actions performed by a user over a first time period that match a first pattern of user activity”).
Regarding claims 5 and 15, Sitruk as modified further discloses wherein determining whether the current activity of the electronic device matches the user profile is in response to determining that the current activity at the electronic device corresponds to outlier activity for the user profile (Sitruk: paragraph 0037, “At step 320 the audience detection component 150 determines the currently active user profile 125 for the system 100 and determines if the user profile 125 corresponds with the information received from the sensor 130”).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sitruk in view Chari, and further in view of Sadhvani et al. (US 20140066020) (hereinafter Sahvani).
Regarding claims 6 and 16, Sitruk in view of Chari does not explicitly disclose the following limitations which are disclosed by Sadhvani, wherein initiating the profile switch at the electronic device comprises: automatically signing out of the user profile to deactivate the user profile at the electronic device (Sadhvani: paragraphs 0020 and 0056, “The device can switch to and activate a different profile in response to user-input, such as receiving a user command to activate a particular profile, receiving a user command to de-activate a current profile, or the like…The device can also switch to and automatically identify for activation a profile at a particular time based on a current time of week and/or based on a current location of the mobile communication device”); and automatically signing in to the additional user profile to activate the additional user profile at the electronic device (Sadhvani: paragraphs 0020, 0056-0057 and 0060, “The device can also switch to and automatically identify for activation a profile at a particular time based on a current time of week and/or based on a current location of the mobile communication device”).  
Sitruk in view of Chari and Sadhvani are analogous art because they are from the same field of endeavor, managing multiple profiles on a mobile communication device.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sitruk in view of Chari and Sadhvani before him or her, to modify the system of Sitruk in view of Chari to include the automatically signing out and signing in process of Sadhvani to activate a different profile.  The suggestion/motivation for doing so would have been to block user access to applications on the device that are not associated with a currently active profile (Sadhvani: paragraph 0054).

Claims 7-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sitruk in view of Chari, and further in view of Rouady et al. (US 20130088650) (hereinafter Rouady).
Regarding claims 7 and 17, Sitruk in view of Chari does not explicitly disclose the following limitions which are disclosed by Rouady, wherein initiating the profile switch at the electronic device comprises: automatically signing out of the user profile to deactivate the user profile at the electronic device (Rouady: paragraphs 0035 and 0037, “Whenever the system is turned on, e.g., when the TV 212 or system controller 228 is powered up, or another profile logs out, the default Family profile becomes active”); and causing a sign-in user interface to be visually rendered at the electronic device to enable the additional user to sign-in to the additional user profile (Rouady: paragraphs 0012, 0038-0039 and 0067, “subsequently receive a request to switch from the default user profile to another profile, wherein the processor is further configured to validate the request and to activate, if the request is validated, the another profile which permits access to a second set of media content and services via the system that is different from the first set of media content and services”).
Sitruk in view of Chari and Rouady are analogous art because they are from the same field of endeavor, access protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sitruk in view of Chari and Rouady before him or her, to modify the system of Sitruk in view of Chari to include the automatically signing out and signing in process of Rouady to enable the additional user to sign-in to a different user profile.  The suggestion/motivation for doing so would have been to prevent inadvertent access to another user's information without excessive security controls (Rouady: paragraph 0023)
Regarding claim 8, Sitruk as modified further discloses in response to visually rendering the sign-in interface at the electronic device: receiving, at the electronic device, credentials to sign-in to the additional user profile (Rouady: paragraphs 0038 and 0052-0060, “Suppose that the father sits down late one evening to watch a movie and uses the simple profile agent widget to select his icon and enter his password. This changes the profile to "Dad" in the system from the default "Family" profile. The "Dad" profile may have different permissions/restrictions than the "Family" profile”); and signing in to the additional user profile based on the credentials (Rouady: paragraphs 0038, 0060, 0067-0068 and 0073, “other non-default profiles may require an initial PIN entry to engage the access of the profile, i.e., some non-default profiles may require a PIN entry or other identification input prior to the profile being used at all”).
Regarding claims 9 and 18, Sitruk in view of Chari does not explicitly disclose the following limitions which are disclosed by Rouady, wherein initiating the profile switch at the electronic device comprises: causing a prompt to be visually rendered at the electronic device to request permission to switch to the additional user profile associated with the additional user (Rouady: paragraphs 0037-0038, 0052-0060 and 0067-0068, “Suppose that the father sits down late one evening to watch a movie and uses the simple profile agent widget to select his icon and enter his password. This changes the profile to "Dad" in the system from the default "Family" profile. The "Dad" profile may have different permissions/restrictions than the "Family" profile”).  The same motivation to modify Sitruk in view of Rouady, as applied in claim 7 above, applies here.
Regarding claim 10, Sitruk as modified further discloses further comprising: in response to visually rendering the prompt at the electronic device: receiving, at the electronic device, user input to permit switching to the additional user profile (Rouady: paragraphs 0011, 0029, 0037-0038 and 0073, “receiving a first input to turn on the system, activating a default user profile which permits access to a first set of media content and services via the system without requiring validation of a system user's identity, receiving a request to switch from the default user profile to another profile, validating the request, and activating, if the request is validated, the another profile which permits access to a second set of media content and services via the system that is different from the first set of media content and services”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below.
CHAKRA US 20150355955
Taylor US 20130311288
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431